The opinion of the court was delivered by
West, J.:
When this action was first presented and considered certain plain duties of the parties were pointed out and it was said:
“The cause will be continued, with the right of either party to apply for further orders herein, for final disposition when the court becomes satisfied whether or not the mayor and council are acting, together in good faith for the welfare of the city in the performance of their official duties.” (The State, ex rel., v. Lander, 87 Kan. 474, 478, 124 Pac. 364.)
Pursuant to applications for final judgment the parties have placed on file a showing as to their conduct since the continuance was had. This showing leaves the court without any doubt that the defendants have been and are guilty of willful misconduct in office and willful and persistent failure to perform their official duties.
Judgment of ouster is therefore rendered.